

Exhibit 10.9


AMENDED AND CONSOLIDATED PROMISSORY NOTE
 

$235,000
November 1, 2012
 
Irvine, CA

 
For value received, Cerebain Biotech Corp., a Nevada corporation (the
“Company”), promises to pay to Brad Vroom, an individual, or his assigns (the
“Holder”) the principal sum of Two Hundred Thirty-Five Thousand Dollars
($235,000). The principal hereof and any unpaid accrued interest thereon shall
be due and payable on or before 5:00 p.m., Pacific Standard Time, on January 31,
2013 (the “Maturity Date”) (unless such payment date is accelerated as provided
in Section 3 hereof). Payment of all amounts due hereunder shall be made at the
address of the Holder provided for in Section 4 hereof. Interest shall accrue on
the outstanding principal amount beginning on November 1, 2012, at the rate of
seven and on-half percent (7.5%) per annum, compounded annually based on a
365-day year and shall continue on the outstanding principal until paid in full.


1. HISTORY OF THE NOTE. This Note is an amendment and consolidation of the
following three notes (collectively, the “Original Notes”);


a.  
 The Promissory Note entered into by and between the Company and the Holder on
or about June 12, 2012 (“First Original Note”), for $75,000.00;



b.  
The Promissory Note entered into by and between the Company and the Holder

 
on or about July 25, 2012 (“Second Original Note”), for $100,000.00;



c.  
Consideration for the loan by the Holder to the Company on or about August 30,

 
2012 (“Third Original Note”), for $60,000.



With the execution of this Note the Company and the Holder acknowledge and agree
that the Original Notes are Void and unenforceable. The Company and Holder
hereby acknowledge that as of October 3l, 2012, Four Thousand Six Hundred and
Fifty Dollars ($4,650.00) interest has accrued on the Original Notes and is and
owing to the Holder.


2. PREPAYMENT.  The Company may, at its option, at any time and from time to
time, prepay all or any part of the principal balance of this Note, without
penalty or premium, provided that concurrently with each such prepayment the
Company shall pay accrued interest on the principal, if any, so prepaid to the
date of such prepayment.


3. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:


(a)  The non-payment, when due, of any principal or interest pursuant to this
Note;


(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 3(b), then provided
such breach is capable of being cured by Company, the Holder shall notify the
Company in writing of such breach and the Company shall have thirty (30)
business days after notice to cure such breach;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  The breach of any covenant or undertaking, not otherwise provided for in
this Section 3;


(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or


(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation or statute of any
jurisdiction, whether now or hereafter in effect, provided, however, that the
commencement of such a proceeding Shall not constitute an Event of Default
unless the Company consents to the same or admits in Writing the material
allegations of same, or said proceeding shall remain undísmíssed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any Substantial part of the property of the Company.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.


4. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (C) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:
 
If to the Company:
Cerebain Biotech Corp.
   
13455 Noel Road, Suite 1000
   
Dallas, TX 75240
   
Attn: Gerald A. DeCiccio, President
   
Facsimile No.:
       
with a Copy to:
Law Offices of Craig V. Butler
   
9900 Research Dr.
   
Irvine, CA 92618
   
Attn: Craig V. Butler, Esq.
   
Facsimile No.: (949) 209-2545
       
If to Holder:
                 
Facsimile No: _______________
       

 
 
 

--------------------------------------------------------------------------------

 
 
or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.


5. GOVERNING LAW; VENUE. The terms of this Note shall be construed in accordance
with the laws of the State of California, as applied to contracts entered into
by California residents within the State of California, and to be performed
entirely within the State of California. The parties agree that any action
brought to enforce the terms of this Note will be brought in the appropriate
federal or State court having jurisdiction over Orange County, California.


6. ATTORNEY ’S FEES. In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder’s
rights, including reasonable attorney’s fees, whether or not suit is instituted.


7. CONFORMITY WITH LAW. It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.


8. MODIFICATION; WAIVER. No modification or waiver of any provision of this Note
or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder.


IN WITNESS WHEREOF, Company has executed this Amended and Consolidated
Promissory Note as of the date written above.




“Company”
Cerebain Biotech Corp.,
a Nevada corporation


/s/ Gerald A. DeCiccio
By: Gerald A. DeCiccio
Its: President


Acknowledged:


/s/ Brad Vroom
Brad Vroom


 
 

--------------------------------------------------------------------------------

 
 